COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:       Charles Deon Matthews v. The State of Texas

Appellate case number:     01-11-01085-CR

Trial court case number: 1285686

Trial court:               337th District Court of Harris County

       The complete record has been filed in the above-referenced appeal. Appellant’s brief has
not been filed.
        The clerk’s record reflects that appellant pleaded guilty, without an agreed
recommendation, to the offense of aggravated robbery and that the trial court assessed
punishment of confinement for 12 years. The trial court certified that appellant has the right of
appeal. Appellant filed a notice of appeal and an affidavit of indigence. The record before us
does not reflect a finding on appellant’s indigence status. In addition, appellant was represented
by appointed counsel at trial, and the record before us does not contain a signed order by the trial
court granting a motion by counsel to withdraw. See TEX. CODE CRIM. PROC. ANN. art. 26.04(j)
(West Supp. 2012); Ward v. State, 740 S.W.2d 794, 796–98 (Tex. Crim. App. 1987) (“[C]ounsel
may seek the trial court’s permission to withdraw at any time so long as the defendant’s appellate
rights remain protected, the appellant is given notice of withdrawal, the trial court’s signed order
permitting the withdrawal is within the record, and if the defendant is still indigent, substitute
counsel is appointed.”); Bryant v. State, 75 S.W.3d 628, 631 (Tex. App.—Fort Worth 2002, pet.
ref’d) (stating “that when counsel appears on behalf of a criminal defendant as his attorney of
record, that lawyer, whether appointed or retained, is obligated to represent the client until the
trial court actually grants a motion to withdraw or a motion to substitute counsel.”); Burnett v.
State, 959 S.W.2d 652, 655–56 (Tex. App.—Houston [1st Dist.] 1997, pet. ref’d) (same).
        Because appellant has not filed a brief, we must abate the appeal and remand the case to
the trial court. See TEX. R. APP. P. 38.8(b)(2). The trial court is directed to hold a hearing, at
which a representative of the Harris County District Attorney’s office, appellant’s appointed trial
counsel, Ronald Lewis, and appellant shall be present.1 The trial court shall have a court reporter
record the hearing. The trial court is directed to make findings on these issues:


1      Any such teleconference must use a closed-circuit video teleconferencing system that provides for a
       (1)   whether appellant wishes to prosecute the appeal; and, if so,
       (2)   whether an order should be entered relieving Ronald Lewis of his duties as
             appellant’s counsel, see TEX. CODE CRIM. PROC. ANN. art. 26.04(j)(2);
       (3)   and, if so, enter an order relieving Ronald Lewis of his duties and determine
             whether appellant is presently
             (b)    indigent, in which case, appoint appellate counsel at no expense to
                    appellant, see TEX. CODE CRIM. PROC. ANN. art. 1.051(d) (West Supp.
                    2012); or,
             (c)    not indigent, and
                    (i) will retain new counsel no later than 30 days after the hearing or,
                    (ii) after having been admonished by the trial court of the dangers and
                         disadvantages, appellant wishes to waive his right to counsel on
                         appeal and proceed pro se, and his doing so is in the best interest of
                         appellant and the State. See Cormier v. State, 85 S.W.3d 496, 497
                         (Tex. App.—Houston [1st Dist.] 2002, order).
        (4) and establish a date certain by which appellant’s brief will be filed in this
            Court, notwithstanding whether this Court has yet reinstated the appeal. See
            TEX. R. APP. P. 38.8(b).
       The trial court shall cause a supplemental record containing its findings and
recommendations, and the court reporter’s record of the hearing, to be filed in this Court
no later than March 13, 2013. If the hearing is conducted by video teleconference, a certified
video recording of the hearing shall also be filed in this Court no later than March 13, 2013.
       The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when supplemental clerk’s
record that complies with this order is filed in this Court. The trial court coordinator shall set a
hearing date and notify the parties and the Clerk of this Court of such date.
       It is so ORDERED.


Judge’s signature: /s/ Laura C. Higley
                   Acting individually              Acting for the Court

Date: February 14, 2013




       simultaneous compressed full motion video and interactive communication of image and sound between
       the trial court, appellant, and any attorneys representing the State or appellant. On request, appellant and
       his counsel shall be able to communicate privately without being recorded or heard by the trial court or the
       attorney representing the State.